In an action for an injunction and to recover damages for injury to plaintiff’s business, defendants Strauss and Simonetti, individually and as officers of Bakery Drivers Union, Local 802, appeal from an order of the Supreme Court, Westchester County, dated March 15, 1960, denying their motion to vacate plaintiff’s notice to examine them before trial. Defendant Sullivan, individually and as an officer of said Union, also appeals from said order. On the appeal by defendants Strauss and Simonetti: Order affirmed, with $10 costs and disbursements. (See Rules Civ. Prac., rule 121-a; Greiner v. Freund, 5 A D 2d 978; Rothman & Schneider v. Becherman, 5 A D 2d 985.) The examination of said defendants shall proceed on 15 days’ written notice. On the appeal by defendant Sullivan: Appeal dismissed, without costs. He was not a party to the motion at Special Term and he is not a party aggrieved by the order appealed from. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.